In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Kirby appointing the respondent Gennaro A. Cavalieri to the position of social welfare examiner II in the Suffolk County Department of Social Services, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Jones, J.), entered May 3, 1984, which, after a hearing, denied the application and dismissed the proceeding on the merits.
Judgment affirmed, with one bill of costs to respondents appearing separately and filing separate briefs.
The determination to appoint respondent Cavalieri pursuant to Suffolk County Civil Service rule XVII was based upon Cavalieri’s previous experience, knowledge and record of performance. Since there is a rational basis for the determination, it should not be overturned (see, CPLR 7803 [3]; Matter of Adelman v Bahou, 85 AD2d 862, lv denied 56 NY2d 502). Mangano, J. P., Bracken, Niehoff and Eiber, JJ., concur.